In a filiation proceeding, defendant appeals: (1) from an order of the Children’s Court, Nassau County, dated March 18, 1960 and entered March 24, 1960, after a nonjury trial, which adjudges him to be the father of petitioner’s child born out of wedlock; and (2) from an order of the said court, dated and entered the same day, which makes the same adjudication as to defendant’s paternity, and which directs him to pay $12 a week for the child’s support, and $3, a week on account of the hospital bill. Orders affirmed, without costs. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.